Case: 4:17-cr-00480-RWS Doc. #: 103 Filed: 04/01/19 Page: 1 of 4 PageID #: 489




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
       Plaintiff,                                )
                                                 )
 v.                                              )    Case No. 4:17CR00480 RWS
                                                 )
 WENDE ANNE TERRILL,                             )
                                                 )
       Defendant.                                )

                          MOTION OF THE UNITED STATES
                     FOR A PRELIMINARY ORDER OF FORFEITURE

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Lindsay McClure-

Hartman, Assistant United States Attorney for said District, and moves this Court to issue a

Preliminary Order of Forfeiture in the above-captioned case.    In support thereof, the United States

sets forth the following:

       1.       On October 18, 2017, a Federal Grand Jury for the Eastern District of Missouri

returned an Indictment against Defendant Wende Anne Terrill charging her with the offense of

wire fraud, in violation of Title 18, United States Code, Section 1343.   The Indictment also

alleged forfeiture of any property, real or personal, constituting or derived from any proceeds

traceable to said offense, pursuant to Title 18, United States Code, Sections 981(a)(l)(C) and

982(a)(2), and Title 28, United States Code, Section 2461(c).

       2.       On March 5, 2019, a jury returned a unanimous guilty verdict as to Defendant

Wende Anne Terrill as to the Count of the Indictment.
Case: 4:17-cr-00480-RWS Doc. #: 103 Filed: 04/01/19 Page: 2 of 4 PageID #: 490




        3.      At trial, the Government did not seek forfeiture of specific property, and the

Defendant was not entitled to a jury determination as to forfeitability.    See Fed. R. Crim. P.

32.2(b)(5)(A); United States v. Gregoire, 638 F.3d 962, 972 (8th Cir. 2011).

        4.      However, the Government now seeks a forfeiture money judgment, and this Court

must now determine the amount of money that the defendant will be ordered to pay.           See Fed.

R. Crim. P. 32.2(b)(1)(A).

        5.      In this case, the amount of the forfeiture money judgment is based on the total

value of any property, real or personal, constituting or derived from any proceeds traceable to the

offense of wire fraud, in violation of Title 18, United States Code, Section 1343.

        6.      Based upon the evidence presented at trial, Defendant Terrill is subject to the

entry of a money judgment against Defendant and in favor of the United States in the amount of

$207,250.00, which represents the proceeds traceable to the Defendant’s offense – that is, the

amount that Defendant misappropriated from the company she was employed with, under false

and fraudulent representations.    Specifically, Defendant issued five unauthorized checks and

caused one unauthorized wire transfer during the scheme, resulting in a total amount of

$207,250.00.

        7.      As of the time of this Motion, the United States has not identified any specific

property subject to forfeiture, nor has it identified any property warranting forfeiture as a substitute

asset pursuant to Title 21, United States Code, Section 853(p).

        8.      Rule 32.2(b)(2)(C) of the Federal Rules of Criminal Procedure provides that if the

Court cannot identify specific property subject to forfeiture, it may enter a forfeiture order
Case: 4:17-cr-00480-RWS Doc. #: 103 Filed: 04/01/19 Page: 3 of 4 PageID #: 491




describing the property to be forfeited in general terms and stating that the order will be amended

under Rule 32.2(e) when additional specific property is identified.

       9.      Because the United States does not seek to forfeit any specific property at this time,

notice to third parties is not required under Rule 32.2(b)(6)(A).      In addition, Rule 32.2(c)(1)

provides that Ano ancillary proceeding is required to the extent that the forfeiture consists of a

money judgment.@

       10.     Pursuant to Rule 32.2(b)(4)(A), the Preliminary Order of Forfeiture becomes final

as to Defendant upon sentencing.

       11.     Pursuant to Rule 32.2(b)(4)(B), the Court must include the forfeiture when orally

announcing the sentence or must otherwise ensure Defendant knows of the forfeiture at sentencing.

The Court must also include the forfeiture order, directly or by reference, in the judgment, but the

Court’s failure to do so may be corrected at any time under Rule 36.

       WHEREFORE, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, the

United States moves this Court to enter a Preliminary Order of Forfeiture forfeiting any property,

real or personal, that constitutes or is derived from proceeds traceable to the commission of

Defendant’s offense, and that includes a forfeiture money judgment against Defendant and in favor

of the United States in the amount of $207,250.00. Pursuant to Rule 32.2(b)(3), the United States

also requests authority to conduct any discovery permitted by the Federal Rules of Civil Procedure

in order to identify, locate, or dispose of any property subject to forfeiture under this order,

including depositions, interrogatories, subpoenas, and requests for production.   The United States

submits herewith its proposed Preliminary Order of Forfeiture.
Case: 4:17-cr-00480-RWS Doc. #: 103 Filed: 04/01/19 Page: 4 of 4 PageID #: 492




Dated: April 1, 2019                Respectfully submitted,

                                    JEFFREY B. JENSEN
                                    United States Attorney

                                     /s/ Lindsay McClure-Hartman
                                    LINDSAY MCCLURE-HARTMAN, #66070MO
                                    Assistant United States Attorney
                                    111 South 10th Street, Suite 20.333
                                    Saint Louis, Missouri 63102
                                    Telephone: (314) 539-2200
                                    Facsimile: (314) 539-2777
